

116 HR 5810 IH: Understanding and Studying American Civics Act of 2020
U.S. House of Representatives
2020-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5810IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2020Mr. Blumenauer (for himself, Mr. Cole, Ms. Schrier, Mr. Moolenaar, Mr. Himes, and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to improve the American History for Freedom grant
			 program.
	
 1.Short titleThis Act may be cited as the Understanding and Studying American Civics Act of 2020 or the USA Civics Act of 2020. 2.American Civics Education ProgramSection 805 of the Higher Education Act of 1965 (20 U.S.C. 1161e) is amended—
 (1)in the section heading, by striking history for freedom and inserting civics education program; (2)in subsection (a)—
 (A)by striking subsection (f) and inserting subsection (g); (B)by striking the Secretary is authorized to award three-year grants, on a competitive basis, and inserting the Secretary is authorized to award grants, once every 3 years and on a competitive basis,;
 (C)by striking paragraph (1) and inserting the following:  (1)American political thought and history;; 
 (D)in paragraph (2) by striking or after the semicolon; (E)by striking paragraph (3) and inserting the following:
					
 (3)the history, achievements, and impact of American representative democracy and constitutional democracies globally; or; and
 (F)by adding at the end the following:  (4)the means of participation in political and civic life.;
 (3)in subsection (b)— (A)in paragraph (1), by striking as defined in section 101. and inserting , or a partnership that includes an institution of higher education and one or more nonprofit organizations, whose missions and demonstrated expertise are consistent with the purpose of this section.;
 (B)in paragraph (2), by striking that emerged and all that follows through the period at the end and inserting founded on the principles of representative democracy, constitutional government, individual rights, market economics, religious freedom and religious tolerance, and freedom of thought and inquiry.; and
 (C)by striking paragraph (3) and inserting the following:  (3)American political thought and historyThe term American political thought and history means—
 (A)the significant constitutional, political, intellectual, economic, social, and foreign policy trends and issues that have shaped the course of American history; and
 (B)the key episodes, turning points, texts, and figures involved in the constitutional, political, intellectual, diplomatic, social, and economic history of the United States.;
 (4)in subsection (c)(2)— (A)in subparagraph (A), by striking traditional and all that follows through the semicolon and inserting American political thought and history, free institutions, the impact of American representative democracy and constitutional democracies globally, or the means of participation in political and civic life;; and
 (B)in subparagraph (B), by inserting , which may include the creation or use of open educational resources after subsection (e)(1)(B); (5)in subsection (d)—
 (A)by striking paragraph (1) and inserting the following:  (1)increase access to quality programming that expands knowledge of American political thought and history, free institutions, the impact of American representative democracy and constitutional democracies globally, or the means of participation in political and civic life;; and
 (B)in paragraph (2), by striking traditional American history, free institutions, or Western civilization and inserting American political thought and history, free institutions, the impact of American representative democracy and constitutional democracies globally, or the means of participation in political and civic life.;
 (6)by striking subsection (e) and inserting the following:  (e)Use of funds (1)Required use of fundsFunds provided under this section shall be used—
 (A)to establish or strengthen academic programs or centers focused on American political thought and history, free institutions, the impact of American representative democracy and constitutional democracies globally, or the means of participation in political and civic life, which may include—
 (i)design and implementation of programs of study, courses, lecture series, seminars, and symposia; (ii)development, publication, and dissemination of instructional materials;
 (iii)research; (iv)support for faculty teaching in undergraduate and, if applicable, graduate programs; or
 (v)support for graduate and postgraduate fellowships, if applicable; or (B)for teacher preparation initiatives that stress content mastery regarding American political thought and history, free institutions, the impact of American representative democracy and constitutional democracies globally, or the means of participation in political and civic life;
 (C)for collaboration with local educational agencies for the purpose of providing elementary school and secondary school teachers an opportunity to enhance their knowledge of American political thought and history, free institutions, the impact of American representative democracy and constitutional democracies globally, or the means of participation in political and civic life; and
 (D)to conduct outreach activities to ensure that information about the activities funded under this section is widely disseminated—
 (i)to undergraduate students (including students enrolled in teacher education programs, if applicable);
 (ii)to graduate students (including students enrolled in teacher education programs, if applicable); (iii)to faculty;
 (iv)to local educational agencies; and (v)within the local community.
 (2)Allowable uses of fundsFunds provided under this section may be used to support— (A)collaboration with entities such as—
 (i)nonprofit organizations whose missions and demonstrated expertise are consistent with the purpose of this section, for assistance in carrying out activities described under subsection (a); and
 (ii)Federal or State humanities programs, which may include those funded by the National Endowment for the Humanities;
 (B)the creation and use of open educational resources on American political thought and history, free institutions, or the impact of American representative democracy and constitutional democracies globally, or the means of participation in political and civic life; and
 (C)other activities that meet the purposes of this section.;  (7)by redesignating subsection (f) as subsection (g);
 (8)in subsection (g), as redesignated by paragraph (7), by striking 2009 and inserting 2021; and (9)by inserting after subsection (e) the following:
				
 (f)Rule of constructionNothing in this section shall be construed to authorize the Secretary to prescribe an American political thought and history curriculum..
			